Citation Nr: 1144967	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied service connection for the Veteran's claimed hip and lumbosacral spine disabilities, and denied entitlement to TDIU.  

In June 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

In June 2009 the Board rendered a decision on the Veteran's claims.  Pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case in January 2010.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records do not reveal any evidence of hip or lumbosacral spine disabilities during active service.  

2.  Service treatment records reveal that the Veteran injured his left ankle during service.  

3.  The Veteran's service-connected disability is degenerative joint disease of the left ankle.  

4.  The medical evidence of record reveals that the Veteran has a current lumbar spine disability best described as degenerative arthritis and degenerative disc disease with spinal stenosis, status post laminectomy.  

5.  The medical evidence of record reveals that the Veteran has current bilateral hip disabilities best described as right hip arthritis status post hip replacement surgery, and left hip arthritis.  

6.  The medical evidence of record indicates that the Veteran's current lumbosacral spine and bilateral hip disabilities are either caused, or aggravated, by the Veteran's service-connected left ankle arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbosacral spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Service treatment records do not reveal any complaints of, or treatment for, any low back or hip symptoms during service.  There is no evidence of any low back or hip disability contained in the service treatment records.  On separation examination in December 1967 the Veteran's spine and lower extremities were evaluated as being normal.  He did not report any complaints related to his spine or hips on his separation examination medical history.  Service treatment records do reveal that he incurred a left ankle sprain in July 1967.  Service connection has been established for degenerative joint disease (arthritis) of the left ankle as a result of this injury.

The Veteran has current diagnoses of disabilities of the lumbosacral spine and both hips.  The diagnosis on the August 2006 VA Compensation and Pension examination report indicates a diagnosis of degenerative arthritis of the spine and degenerative disc disease status post two level laminectomy along with osteoarthritis of both hips.  Shortly thereafter, the Veteran required right hip replacement surgery due to the severity of arthritis in that joint.  

A November 2007 letter from Dr. Bram, a private physician, summarized the Veteran's disabilities as:  left hip osteoarthritis; status post right hip replacement; status post lumbar surgery; and spinal stenosis.  

The evidence reflects the presence of a current lumbosacral spine and bilateral hip disabilities as noted above.  The pivotal question is whether these disabilities are related to service or a service-connected disability.  

A September 2006 letter from Dr. Pietrangelo, one of the Veteran's private physicians, states the opinion that the Veteran's low back and hip problems are related to the initial ankle injury he sustained in service.  The physician restated this opinion in similar terms in subsequent letter dated June 2008.

In May 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician expressed the medical opinion that the Veteran's low back and hip disabilities were degenerative, age related in nature, and were not caused secondary to the service-connected left ankle arthritis.
 
A January 2008 letter from Dr. Gabisan states that the Veteran has arthritis of the left ankle which causes pain with walking and altered gait.  The physician further stated that the service-connected left ankle arthritis "does not cause arthritis at the left hip or lumbar spine but may exacerbate left hip and lumbar spine pain from an altered gait."

In October and November 2008, the physician who conducted the May 2007 VA examination reviewed the examination report noted that it indicated the Veteran had a normal gait, and again expressed the medical opinion that the Veteran's hip and lumbar spine disabilities were degenerative, age related, and not caused secondary to the service-connected left ankle arthritis.  

An April 2009 letter from the Veteran's private internist expresses an opinion that the Veteran's current low back and hip disabilities were the result of the left ankle injury during service.  

An April 2010 letter from the Veteran's private physical therapist states that the Veteran's "current back pain is at least as likely as not relate to his initial left ankle injury" during service.  

In June 2010, another VA Compensation and Pension examination of the Veteran was conducted.  The examining physician's medical opinion was again that the Veteran's low back and hip disabilities were age related, degenerative in nature and were not the result of the service-connected left ankle disability.  However, the physician indicated in an October 2010 addendum that the service-connected left ankle disability did aggravate the Veteran's low back and hip conditions.  

A February 2011 letter from Dr. Marsicano, a private spinal surgeon states that the Veteran's "current back pain is as likely as not related to his initial left ankle injury, which he did sustain in the military."

The private medical opinions of record from various physicians are all phrased very similarly. These opinions generally state that the Veteran's current back and hip disables are related to his initial left ankle injury, which he sustained in the military.  Read one way, these opinions seem to indicate that the Veteran's back and hips were injured at the same time he sprained his left hip in service, warranting service connection on a direct basis.  However, the complete lack of any documented back or hip symptoms in the service treatment records, or for decades after service, weighs against service connection on a direct basis.  

The private medical opinions can also be viewed in light of relating the Veteran's current low back and hip disabilities to his service-connected left ankle arthritis, supporting service connection on a secondary basis.  This seems supported as medical evidence of record documents gait disturbance resulting from pain from the service-connected left ankle arthritis.  As such, the private medical opinions support a grant of service connection on a secondary basis, asserting that the interrupted gait from the service-connected left ankle arthritis in part caused the Veteran's low back and hip disabilities.  

The June 2010 medical opinion of the VA examiner indicated that the service-connected left ankle arthritis did not cause the Veteran's low back an hip disabilities.  However, the October 2010 addendum indicated that the Veteran's service-connected left ankle arthritis aggravated the Veteran's low back and hip disabilities.  Such an opinion still supports a grant of service connection on a secondary basis.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (2002).   

The regulations related to secondary service connection were amended in September 2006 when the following criteria were added:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

38 C.F.R. § 3.310 (b).

In July 2011, the VA examiner indicated that the baseline level of severity of the nonservice-connected low back and hip disabilities could not be established without resort to speculation.  The RO continued to deny the Veteran's claim because the required baseline could not be ascertained.  However, the Veteran's claim for service connection was filed in March 2006, which is prior the effective date of this regulation change.  Accordingly, ascertaining the baseline level of severity is not required.  

The medical opinions of record indicate that the Veteran's current lumbosacral spine and bilateral hip disabilities are either caused or, at a minimum, aggravated by the service-connected left ankle arthritis.  Accordingly, service connection for a lumbosacral spine disability is warranted; service connection for a bilateral hip disability is warranted.


ORDER

Service connection for a lumbosacral spine disability is granted.

Service connection for a bilateral hip disability is granted.


REMAND

The Veteran claims entitlement to TDIU.  The Board has granted service connection for a lumbosacral spine disability and a bilateral hip disability in the decision above.  The grant of service connection for these disabilities requires that the Veteran's claim for TDIU be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Assign disability ratings for the Veteran's service-connected lumbosacral spine and bilateral hip disabilities.  

2.  Following completion of the above, readjudicate the Veteran's claim for TDIU.  If the claim remains denied, issue a Supplemental Statement of the Case, and provide the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


